Citation Nr: 0619674	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
claimed lead poisoning.

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, as secondary to 
service-connected chronic generalized anxiety disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active naval service from January 1955 to 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2003 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision-remand dated in August 2005, the Board decided 
some of the veteran's claims on appeal and remanded the two 
issues listed on the title page of this decision-remand for 
further development of the evidence.  The case was returned 
to the Board in February 2006.

On November 16, 2004, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
any current disease or disorder related to the level of lead 
in the veteran's body and thus no showing of any current 
disability due to claimed lead poisoning.

2.  There is no competent medical evidence that service-
connected generalized anxiety disorder caused or worsened the 
underlying condition of the veteran's cardiovascular disease, 
status post myocardial infarction.


CONCLUSIONS OF LAW

1.  Residuals of lead poisoning were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, as secondary to 
service-connected chronic generalized anxiety disorder, is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in November 2002 and August 2003 by the RO and in 
August 2005 by the AMC satisfied the statutory and regulatory 
duty to notify provisions.  There is no indication in the 
record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

Entitlement to secondary service connection may be 
established on the basis 
of causation or on the basis of aggravation.  See 
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).  A finding of aggravation requires 
a showing of worsening of the underlying condition, as 
opposed to only worsening of symptoms, of a disease or 
injury.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

With regard to the issue of entitlement to service connection 
for residuals of claimed lead poisoning, the veteran has 
asserted that in service he was exposed to lead in lead-based 
paint during his participation in a shipyard overhaul of a 
ship to which he was assigned and, also, in an incident which 
occurred on an aircraft carrier to which he was assigned when 
a plane crashed on the deck, caused a fire in the paint 
storage compartment of the ship, and he and other sailors 
were exposed to the smoke of the burning lead-based paint.  
The veteran's contention that he was exposed to lead during 
his active naval service has not been corroborated or 
verified by any official naval records or by any other 
supporting evidence.  In June 1996, at a private hospital, a 
laboratory analysis of the amount of lead in strands of the 
veteran's hair showed a result which was above the reference 
range and considered high.  From 1997 to 2003, the veteran 
underwent "chelation" treatments which were administered at 
a private medical facility.  Evidently, from the office 
records of the private treating physician which the veteran 
submitted in support of his claim, the veteran's chelation 
treatment involved the infusion of EDTA [edetic acid, that 
is, ethylenediaminetetraacetic acid] in sterile water.  
"Chelate" means to combine with a metal in complexes in 
which the metal is part of a ring.  By extension, a chemical 
compound in which a metallic ion is sequestered and firmly 
bound into a ring within the chelating molecule.  Chelates 
are used in chemotherapeutic treatments for metal poisoning.  
"Chelation" is combination with a metal in complexes in 
which the metal is part of a ring.  See Dorland's Illustrated 
Medical Dictionary 308 (28th ed., 1994).

The decision by a private physician to offer the veteran 
chelation treatments after a laboratory study showed an 
elevated level of lead in samples of his hair does suggest 
that the physician thought that an attempt should be made to 
reduce the lead level in the veteran's body.  Whether the 
abnormally high level of lead shown by testing of samples of 
the veteran's hair in June 1996, which was over twenty years 
after the veteran's separation from active naval service, 
indicated "lead poisoning" is not a question which the 
Board has to reach in this case, because there is no 
competent medical evidence of a diagnosis of any current 
disease or disorder related to the level of lead in the 
veteran's body.  There is thus no showing in this case by 
competent medical evidence of any current disability 
etiologically related to the veteran's claimed exposure to 
lead in service, and, for that reason, entitlement to service 
connection for residuals of lead poisoning is not 
established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005); Rabideau, supra.     

With regard to the issue of entitlement to service connection 
for cardiovascular disease, status post myocardial 
infarction, as secondary to service-connected chronic 
generalized anxiety disorder, the only probative evidence on 
the medical questions of whether the veteran's service-
connected psychiatric disability caused or has worsened the 
underlying severity of his cardiovascular disease and/or the 
cardiovascular event of a myocardial infarction would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2005).  
The only competent medical evidence of record on the medical 
questions bearing on the veteran's secondary service 
connection claim on appeal is the medical opinion of a VA 
physician who conducted a heart examination of the veteran in 
September 2005 and answered in the negative the question 
posed in the remand orders of the Board's August 2005 remand 
of this case as to whether the veteran's service-connected 
psychiatric disability had caused or worsened cardiovascular 
disease, to include a myocardial infarction.  Indeed, the VA 
heart examiner reported that there is no connection between 
the veteran's psychiatric disease and his cardiovascular 
disease, and there is no other medical opinion of record on 
those medical questions.  

During the pendency of this appeal, the veteran and his 
representative did not obtain and submit a medical opinion in 
support of his secondary service connection claim.  The 
veteran's stated belief that symptomatology of his service-
connected psychiatric disorder precipitated a post-service 
"heart attack" [myocardial infarction], while no doubt 
sincere, is lacking in probative value, because, as a layman 
without medical training or expertise, the veteran is not 
qualified to state 
an opinion on a question of medical diagnosis or a question 
of medical causation.   See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).




In the absence of any competent or credible evidence to 
support the claim for secondary service connection for 
cardiovascular disease, the Board must find that the 
preponderance of the evidence of record is against the claim, 
and entitlement to that benefit is not established.  See 
38 C.F.R. § 3.310(a) (2005); Allen, Hunt, supra.   

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals of lead poisoning is denied.

Service connection for cardiovascular disease, status post 
myocardial infarction, as secondary to service-connected 
chronic generalized anxiety disorder is denied.



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


